DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 25, 2022.  As directed by the amendment: no claims have been amended, claims 1-92 and 104 have been cancelled, and no claims have been added.  Thus, claims 93-103 are presently pending in this application.  
Election/Restrictions
Applicant has cancelled non-elected claims 85-92.  Election was made without traverse in the reply filed on May 25, 2022. 
Claim Objections
Claim 94 is  objected to because of the following informalities:  lines 3-4 recite “…the tube is be received…”.  Please correct the grammatical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 101 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 101 recites “…staging a plurality of interchangeable tubes for insertion in the passageway during the surgical operation”.  It is not clear whether staging occurs during the surgical operation (staging… during the surgical operation), or prior to the surgical operation (staging a plurality of interchangeable tubes, the tubes for insertion during the surgical operation).  For purposes of examination, this is being interpreted as staging to occur during the surgical operation.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 93-103 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (Evans), US 2004/0127987 A1 in view of McKay, US 2008/0009823 A1.
Regarding claim 93, Evans discloses a method for loading (P0161 and P0165-0167) an apparatus (tissue defect treatment system 162, P0161, and shown in Figs. 14-16) for delivery of bone (P0102 and table 3) to a patient during a surgical operation (P0155-0156), the apparatus comprising a body (sheath 12, P0163) including a top (hub 20, P0163), a lower tip (distal end of tubular housing 18, P0163), and a tubular section (tubular housing 18, P0163) with a generally cylindrical interior wall (Figs. 1 and 2A indicate a generally cylindrical interior wall because of the close fit between the tubular implant of Fig. 2A within tubular housing 18) defining a passageway (lumen 19, P0163) extending therebetween, the method comprising inserting a single (P0165) cartridge (cartridge 202, P0166) into the passageway (cartridge could be designed to interface with window 158, P0166) wherein the cartridge comprises a tube (tube, see annotated Figs. 20-21 below) having open ends (see Fig. 20 showing open ends of the tube) and having a curved cross-section (cartridge 202 shown in Figs. 20 having a curved cross-section) generally matching that of the generally cylindrical interior wall of the passageway of the tubular section (cartridge designed interface with window 158, P0166, and thus fit within the passageway as shown in Fig. 14, thus generally matching that of the generally cylindrical interior wall of the tubular housing), and wherein the tube is prefilled with an amount of bone (implant 206, P0166 describing components of bone for the implant) such that the bone does not extend beyond the juncture of the tubular section and the top when the tube is fully received within the passageway (Fig. 15).  

    PNG
    media_image1.png
    596
    575
    media_image1.png
    Greyscale

Evans does not teach wherein the top is a funnel- shaped top.
However, McKay teaches a syringe device and method useful for delivering osteogenic material wherein the top is a funnel-shaped top (funnel portion 34, P0046 and shown in Figs. 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the top of Evans to be funnel-shaped as taught by McKay, to provide an additional or alternative loading structure, for the purpose of  assisting with material loading as taught by McKay P0046.
Regarding claim 94,  Evans in view of McKay teaches the method of claim 93, wherein the outer diameter of the tube generally corresponds to the inner diameter of the generally cylindrical interior wall of the passageway (the cartridge is designed to fit within the lumen of the tubular housing, and be pushed out of the tubular housing with a plunger, P0165), with the tube being slightly smaller such that the tube is be received in close fit with the generally cylindrical interior wall of the passageway (Fig. 15), the single tube thereby lining the generally cylindrical interior wall of the passageway (Figs. 14-16, wherein the sheath 12 is loaded with cartridge 202 of Figs. 20-21).  
Regarding claim 95, Evans in view of McKay teaches the method of claim 93, wherein the tube is made of a metal or metal alloy (Evans, stainless steel, P0166).  
Regarding claim 96, Evans in view of McKay teaches the method of claim 93.
Evans in view of McKay does not teach wherein a length of the tube at least equals the length of the tubular section such that the tube is received within the entire length of the passageway defined by the tubular section.  
However, Applicant has not indicated that the recited tube length has criticality.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the length of the tube as claimed for use in the modified apparatus of Evans in view of McKay for the purpose of delivering a larger amount of bone material to a surgical site that requires a larger amount of bone material using a single cartridge rather than multiple cartridges for greater efficiency, especially wherein the surgical procedure may require a larger amount of bone material.    
Regarding claim 97, Evans in view of McKay teaches the method of claim 93.
Evans in view of McKay does not teach wherein a length of the tube exceeds the length of the tubular section such that the tube is received within the entire length of the passageway defined by the tubular section.  
However, Applicant has not indicated that the recited tube length has criticality.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the length of the tube as claimed for use in the modified apparatus of Evans in view of McKay for the purpose of delivering a larger amount of bone material to a surgical site that requires a larger amount of bone material using a single cartridge rather than multiple cartridges for greater efficiency, especially wherein the surgical procedure may require a larger amount of bone material.    
Regarding claim 98, Evans in view of McKay teaches the method of claim 93, wherein the tube presents an end (Evans, end, see annotated Fig. 21 below) extent for gripping by hand for insertion into and removal from the passageway (the end if fully capable of being gripped by hand for insertion into and removal from the passageway).  

    PNG
    media_image2.png
    596
    575
    media_image2.png
    Greyscale

Regarding claim 99, Evans in view of McKay teaches the method of claim 93, further comprising using a plunger (Evans, plunger 22, P0165) having an outer diameter generally corresponding to the inner diameter of the tube (Evans, Figs. 14-16) to push bone from the tube out of the tip of the apparatus (Evans, plunger 22 is advanced and implant is transferred through sheath 18 to the target site, P0165).  
Regarding claim 100, Evans in view of McKay teaches the method of claim 93, further comprising interchanging an emptied tube with another prefilled tube during the surgical procedure (Evans, once the implant is ejected, the empty cartridge sleeve 202 can be removed and replaced with another cartridge, P0166).  
Regarding claim 101, Evans in view of McKay teaches the method of claim 93, further comprising loading/reloading (Evans, loading P0165/reloading P0166 “…once the implant is ejected, the empty cartridge sleeve 202 can be removed and replaced with another cartridge”) and staging (Evans, the size and length of the desired implant and related cartridge can be selected by the surgeon, P0166) a plurality of interchangeable tubes for insertion in the passageway during the surgical operation (Evans, wherein reloading includes staging and use of a plurality of interchangeable tubes, selected by the surgeon, for insertion in the passageway during the surgical operation).
Regarding claim 102, Evans in view of McKay teaches the method of claim 93, wherein a longitudinal opening extends the length of the tube (Evans, longitudinal opening extending through the center axis of the tube).  
Regarding claim 103, Evans in view of McKay teaches the method of claim 93, wherein the tube is entirely enclosed circumferentially with no longitudinal opening (Evans, Figs. 20-21, wherein the surface of the tube is enclosed circumferentially).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783             
                                                                                                                                                                                           /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783